Citation Nr: 1511362	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  01-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected residuals of a right shoulder injury from February 14, 1973 to September 28, 2000.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1973 rating decision, which awarded service connection for residuals of a right shoulder injury.  The RO assigned an initial noncompensable evaluation effective on February 14, 1973.    

In July 2003, the Board awarded an increased 20 percent rating for the service-connected right shoulder effective on September 29, 2000.  The RO implemented the award in an August 2003 rating decision.  The Veteran's claim remained in appellate status as he was presumed to be seeking the maximum benefit available for his right shoulder disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appealed the July 2003 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2005, the Court issued an Order vacating that portion of the July 2003 Board decision that denied the claim for a compensable rating from February 14, 1973 to September 28, 2000 and in excess of 20 percent thereafter.  In February 2006, the Board remanded the claim in accordance with the Court Order.

In September 2008, the Board denied a rating in excess of 20 percent for the service-connected right shoulder from September 29, 2000.  The Board remanded the matter of an initial compensable evaluation from February 14, 1973 to September 28, 2000, as well as a claim for a separate compensable rating for damage to the deltoid muscle.

The Veteran appealed the Board's denial of a rating in excess of 20 percent for the service-connected right shoulder from September 29, 2000 to the Court.  

In September 2010, the Court vacated the Board's September 2008 decision and remanded the matter to the Board.  The Court did not have jurisdiction over the claim for an initial compensable evaluation for the right shoulder from February 14, 1973 to September 29, 2000, as well as the claim for a separate compensable rating for damage to the deltoid muscle, as they were not the subjects of a decision of the Board.

In an April 2011 decision, the Board denied the Veteran's claim for a separate compensable evaluation on the basis of damage of the deltoid muscle and an increased rating for the service-connected right shoulder injury both before and beginning on September 29, 2000. 

The Veteran appealed the decision to the Court.  In a Memorandum Decision dated January 24, 2013, the Court vacated the decision and remanded the case to the Board.   

In August 2013, pursuant to the Court Order, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the record.  

In an April 2014 decision, the Board denied the Veteran's claim for a separate compensable evaluation on the basis of damage of the deltoid muscle and granted the claim for an increased rating for the service-connected right shoulder injury and assigned a 30 percent rating from September 29, 2000.  The issue of entitlement to an initial compensable evaluation for the service-connected residuals of a right shoulder injury for the period beginning on February 14, 1973 to September 28, 2000 was remanded to the RO via the AMC to obtain a retrospective medical opinion.  The directed development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  Resolving doubt in favor of the Veteran, from February 14, 1973 to September 28, 2000, the Veteran's service-connected residuals of a right shoulder injury have been manifested by painful motion, full range of motion of the right arm, and mild crepitus without ankylosis, motion limited to midway between the side and shoulder level, flail shoulder, nonunion, fibrous union, dislocation, malunion, or nonunion.

CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, from February 14, 1973 to September 28, 2000, the criteria for an initial rating of 10 percent, but no higher, for service-connected residuals of a right shoulder injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the residuals of the right shoulder injury, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a 1973 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in May 2006, October 2006, October 2008 and April 2010.  He was asked to identify any post-service medical records (VA and non-VA) pertinent to his claims.  

The Veteran was further notified that, in order to support his claims, he must submit evidence that his service-connected disabilities had worsened in severity.  Notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was sent in May 2006 and April 2010.  This matter was readjudicated in the November 2007, September 2010, and September 2014 Supplemental Statements of the Case.  

The Board would additionally note that the § 5103(a) notice was not mandated at the time of the initial AOJ decision in 1973 and thus, the AOJ did not err in not providing such notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Id.  This has been undertaken as delineated above.

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All pertinent medical evidence available for the time period of 1973 to September 2000 including VA treatment records dated from 1973 to 2000 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In March 2003, August 2007, April 2008, January 2011, and October 2013, the Veteran notified VA that he had no additional information or evidence to submit in support of his claim.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

VA examination reports dated in 1973 and 1974 are associated with the claims file.  A retrospective VA medical opinion was obtained in April 2014 as to the degree of functional loss or impairment or any additional functional loss due to the service-connected residuals of a right shoulder injury from February 14, 1973 to September 28, 2000.  The Board finds that the VA medical opinion is adequate for adjudication purposes.  The medical opinion was rendered by a medical professional based on a review of claims file and the medical history pertinent to the right shoulder disability.  The Board finds that for these reasons, an adequate medical opinion was obtained.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the recent medical opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis can also be rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Under the provisions of Diagnostic Code 5019, bursitis is rated on the limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5019.

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, for rating limitation of motion of the arm, a minimum 20 percent rating is assigned when there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  A maximum 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, a minimum 20 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in moderate deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  A 30 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  A 50 percent evaluation is assigned where there is fibrous union, a 60 percent evaluation is warranted for nonunion or a false flail joint, and a maximum 80 percent evaluation is warranted for loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a , Diagnostic Code 5202 (2014).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition . . ."  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

3.  Analysis

Historically, service connection was awarded for the right shoulder disability in a June 1973 rating decision and an initial noncompensable evaluation was assigned effective on February 14, 1973, the date of claim.  A 30 percent disability rating has been assigned from September 29, 2000.  38 C.F.R. § 4.71a (1973), (2014).  The rating criteria have not changed since 1973.  

After a review of all the evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected residuals of the right shoulder injury from February 14, 1973 to September 28, 2000, based on the application of 38 C.F.R. § 4.59 (as interpreted in Burton, supra) and the claim for a higher initial rating is granted to that extent.    

As an initial point, the Court has held that the intent of the Rating Schedule (and specifically 38 C.F.R. § 4.59 ) is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 in a case involving an initial disability rating for residuals of a left shoulder injury with surgical repair.  As such, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board must address its applicability.  
In this case, there is competent and credible evidence which supports the assignment of a 10 percent rating to the residuals of the right shoulder disability based upon pain in the right shoulder.   

The May 1973 VA examination report indicates that the Veteran had injured his right shoulder in 1964 when he was thrown down while performing hand-to-hand combat.  The shoulder was placed in a sling for approximately two weeks, but the Veteran did not remember whether or not the shoulder was x-rayed.  At the time of the examination, the Veteran reported experiencing shoulder aches, sharp pains, and numbness, and he complained that he was unable to use the shoulder for strenuous activities.  He also described some periodic aching in his right shoulder which occurred when he moved his right upper extremity in a certain position.  During examination, the Veteran stated that the aching was beneath the right shoulder blade  

VA examination revealed no gross deformity of the right shoulder.  There were no muscular spasms, atrophy or weakness about the right shoulder girdle muscles.  The Veteran did not complain of any tenderness to pressure about the right shoulder.  There was normal range of motion in the right shoulder in all directions.  Mild crepitance was noted about the acromioclavicular joint.  The X-ray studies showed no residual disability nor did the physical examination.   The diagnosis was right shoulder, history of old trauma to the right shoulder with no residual disability found on physical examination or x-ray examination.

The VA outpatient treatment records dated in March 1974 indicate that the right shoulder still bothered the Veteran.  He was instructed to take Tylenol for shoulder pain.  

During VA examination in July 1974, the Veteran reported that he had some pain in the right shoulder with heavy lifting or on exertion, such as throwing a ball or digging.  Examination revealed a possible, very slight elevation of the distal end of the clavicle at the acromioclavicular joint.  There was no tenderness to pressure in this area.  Motion was normal in all directions with no crepitation.  There was no muscular spasm, atrophy or weakness.  X-ray studies were performed.  The diagnosis was history of an old acromioclavicular separation, symptomatic, chronic, very minimal.   

The VA outpatient treatment records dated in March 1975 document complaints of right shoulder pain.  Examination revealed subscapular pain in the right medially.  The assessment was subscapular bursitis on the right.  The Veteran was instructed to take Tylenol.  Another entry notes that the Veteran had pain between the shoulder blades.  Nevertheless, it was specifically noted that range of motion was good.  

The July 1975 VA treatment records showed complaints of pain but no limitation of motion of the shoulder.  The diagnosis was right shoulder, history of old acromioclavicular separation, symptomatic, chronic, very minimal. 

There is no medical evidence, i.e. treatment records, dated between 1975 and the VA examination in January 2003.

The January 2003 VA examination report indicates that the claims file was reviewed by the examiner.  It was noted that the Veteran reported that he was involved in hand to hand combat training, was thrown in the air by another marine and landed on his right shoulder, and he had a separation of the acromioclavicular joint.  He was treated in San Diego, put in a sling, and was told not to use it for two weeks.  He was able to return to full duty after that and he did not require any further treatment while he was in the service.  After he got out of the service, he did not reinjure his acromioclavicular joint.  He was right handed by history.  The Veteran indicated that in 1972, he went to the VA in Waco because the pain in that area got worse; he had not sustained another injury.  The Veteran was given pain medications and was told this was all they could do.  He stated that he was told that he had a spurring in the shoulder joint.  The diagnosis was subacromial clavicular bursitis.  It was noted that the Veteran had worked for the VA for 30 years and he retired October 2000.  He was now working 32 hours a week as a mentor at the RO.  

The Veteran reported that on a scale of 1 to 10, with 1 being the least pain and 10 being the worse pain, the pain in his right shoulder was a 4-6.  The Veteran did not have weakness but he had stiffness.  He had no swelling, heat, or redness.  He reported that his right shoulder tended to be instable and would give way at times.  He had occasional locking, fatigability and lack of endurance of the right shoulder.  Ibuprofen and aspirin were his treatments.  Weather change did not make the shoulder hurt worse.  Ibuprofen, rest, and heat made the shoulder better.  He did not use a brace.  He denied having undergone any surgery or having further injured his right shoulder.  He also denied having experienced any dislocations or recurrent subluxation of his right shoulder.  He did not have inflammatory arthritis.

Physical examination of the right shoulder revealed tenderness anteriorly. There was crepitus but no laxity.  The Veteran had a slight loss one-half of the deltoid muscle over the joint area.  The right clavicle at the acromioclavicular joint had a knot measuring 2 cm x 2 cm; this area was tender.  Abduction of the right shoulder actively was zero degrees to 126 degrees, passively was zero degrees to 128 degrees, and after fatiguing, he improved to zero degrees to 130 degrees.  Flexion of the right shoulder actively was zero degrees to 179 degrees and passively was zero degrees to 180 degrees, and after fatiguing, was zero degrees to 180 degrees.  Internal rotation right shoulder was zero degrees to 185 degrees actively, and zero degrees to 90 degrees passively, and zero degrees to 90 degrees after fatiguing, all with pain.  External rotation of the right shoulder was zero degrees to 90 degrees actively, zero degrees to 90 degrees passively, and after fatiguing, all with pain.  Strength of both upper extremities was normal.  Pulses and reflexes were normal.  Hair growth and warmth were normal.  Both grips were good. 

It was noted that pain started in the right shoulder at the time the initial function began to be tested for internal and external rotation and it continued through the testing procedure and stopped when testing stops.  The examiner noted that pain started on abduction at 45 degrees and continued until abduction test stopped.  Pain started on flexion at 97 degrees and continued throughout the flexion testing until stopping and then the pain stopped.  

X-ray examination of the right shoulder and right clavicle show old healed fracture of the distal right clavicle with free ossified fragment in the region of the right acromioclavicular joint which was likely secondary to old chip from distal most portion of the right clavicle.  The joint space between the right acromion and the right clavicle were preserved.  The shoulder was normal without any joint disease changes.  The impression by the radiologist was post-traumatic changes in the right distal clavicle with preservation of the right acromioclavicular and right glenohumeral articulation. 

The examiner indicated that the pain was not severe enough to cause any decreased function.  When exercised to fatigue, the Veteran actually improved his function even though he had pain.  He has no weakened movement, no excess fatigability, and no incoordination of the right shoulder.  In fact the right shoulder joint itself has no degenerative joint disease and x-rays indicate it is free of any problems.  He had no additional degrees of motion loss due to pain, weakened movement, excess fatigability or incoordination.  The examiner indicated that the Veteran did not have any degenerative joint disease changes in the shoulder joint itself and pain itself did not limit functional ability in fact, after exercising to fatigue, his shoulder joint function improved.  The examiner indicated that he had no additional range of motion loss due to pain on use or during flare-ups. 

Following the Court's memorandum decision in 2013, the Board remanded the issue in this case in April 2014 for a retrospective medical opinion.  In April 2014 a VA examiner reviewed the Veteran's claims file, specifically focusing on the medical evidence described above and on the lay statements from the Veteran and his wife.  It was noted that the Veteran was not interviewed and examined as this was not required.  The claims file and Virtual VA/VBMS as well as all pertinent records were examined.  The periods in question were reviewed.  All supporting statements, lay statements and other specifically required periods of time and references were reviewed.  The VA physician opined that for all musculoskeletal exams, pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time. 

There is competent and credible lay evidence that the Veteran has experienced pain in the right shoulder from February 1973 to September 28, 2000.  The Veteran himself has stated that he has had pain in the right shoulder since he filed his initial claim in February 1973.  In a September 2000 statement, the Veteran stated that his right shoulder condition had increased in severity, causing him to experience increased pain and decreased range of motion, but he did not specify when this increase occurred.  In a July 2011 statement, the Veteran asserted that a 10 percent rating was warranted for the right shoulder disability from February 1973.  He stated that the medical evidence on file at that time in 1973 and subsequently obtained clearly shows impairment of function, limitation of activities, excess fatigability, pain in the right shoulder, and the need for medication and treatment.  The Veteran argued that this should have clearly provided a basis for assignment of a compensable evaluation at that time and he cited to Deluca.  The Veteran indicated that the subsequent claims in the 1970s resulted in additional medical records being added to the file which substantiated the continuing impairment of the right shoulder at a compensable level.  The Veteran indicated that the condition has not improved through the intervening years, the right shoulder continues to cause pain at rest, pain on movement, more limited motion due to pain, and limited activities due to the shoulder excess fatigability.  He indicated that the right shoulder condition has required self-treatment with medication and limited activities.  The Veteran indicated that if a 10 percent evaluation was assigned from date of claim in 1973, he would consider the appeal of the claims in July 1974 and September 2000 satisfied. 

In a September 2001 statement accompanying the VA Form 9, the Veteran asserted that a compensable evaluation is warranted from 1973 under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the mandate of the Court in DeLuca and Schaftath.  He stated that he self-treated the right shoulder using medications as needed, rest during flare-ups, and avoiding activities to try to avoid flare-ups.  He stated that there is a dull pain present virtually all of the time in the shoulder joint and to the left of the scapula and there are sharp pains on certain movements and crepitation.  He stated that during flare-ups, there is significant, constant pain worse with movement or lifting; increased sharp, shooting pain on lifting the arm; and an inability to use the arm for any real activity.  He indicated that the flare-ups occurred as few as 2-3 times per year to up to six times per year lasting usually about a week.  He stated that he has avoided many activities requiring overhead movements or repetitive shoulder movements.  

The August 2010 VA examination report indicates that the Veteran reported that after leaving the military, he went to the VA in Waco in 1973 for right shoulder pain.  He was examined and given medication and was told to rest the shoulder.  The Veteran indicated that in the early 1980s, maybe 1981, while in Maine, he was examined and told to rest and take aspirin-type products; he did not have surgery.  The Veteran stated that he has been given several diagnoses for his shoulder condition to include acromioclavicular separation, bursitis, and degenerative changes.  He indicated that during the decades of the 1990s, 2000s, and to date, care for his shoulder has been Aleve and Motrin.  He stated that his wife is a nurse, so he did not require a medical provider to treat his shoulder.  He stated that current care was aspirin, Motrin, and Aleve, and he avoided activities that provoked any pain, all as needed.  He did not have any injections to the shoulder joint.  

The Veteran's wife submitted a statement in September 2001.  She stated that as a lay person from 1969 to 1975, she was aware of the problems and difficulties the Veteran had with his right shoulder.  She indicated that she observed the complaints of pain and inability to do some activities.  She indicated that if the Veteran engaged in activities such as painting a room, he would complain of pain in the shoulder and this would result in what they would call flare ups.  She indicated that the Veteran sometimes would have significant pain and would not be able to raise his right shoulder without even greater pain and then he would have to limit his activities for several days and take medication and rest.  She indicated that the Veteran went to the VA Hospital on several occasions for treatment and he was given medication and was told to rest. 

The Veteran's spouse indicated that she completed nursing school in 1975 and became a registered nurse.  She reported observing that the Veteran had had continuing complaints of pain, limitation of function of the right shoulder, and periodic episodes when the problems significantly increased.  She said that, for a number of years, the Veteran's ability to perform overhead work had been greatly limited.  She indicated that limitation of motion was observed during a period of flare-up.  She further stated there was increased sharp pain when he lifted the arm above 50 degrees. 

The Veteran and his spouse, as laypersons, are competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's spouse also has training as a nurse.  The Board finds that the Veteran's spouse has some medical expertise and she may be competent to provide a medical opinion.  The Board finds that the lay statements that the Veteran has had pain in the right shoulder since service separation to be credible since the statements are consistent and are supported by the evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  As noted above, the VA examination reports dated in 1973 and 1974 and the VA treatment records dated in 1974 and 1975 show that the Veteran had complaints of right shoulder pain and sought treatment for the pain.   

VA regulations do provide that, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the lay and medical evidence consistently show that the Veteran has experienced pain in the right shoulder since service separation.  As such, the Board concludes that the Veteran's right shoulder disability should be entitled to at least the minimum compensable rating to compensate for flare-ups and pain, and a 10 percent rating is assigned for the time period of February 14, 1973 to September 28, 2000.  The claim is granted to that extent.  

However, a rating in excess of 10 percent is not warranted for the right shoulder disability for the time period in question.  A 20 percent rating may be awarded for limitation of motion of the (major) arm at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The weight of the competent and credible evidence for the time period in question does not demonstrate limitation of the right arm to shoulder level (to 90 degrees, see Plate I at 38 C.F.R. § 4.71a).  The medical evidence discussed above consistently found that the Veteran had full range of motion in his right shoulder on physical examination.  For example, the May 1973 and July 1974 VA examination reports indicate that the Veteran had normal range of motion of the right arm.  The March 1975 VA treatment record indicates that there was no limitation of motion of the right arm.  As such, there is no medical evidence prior to September 2000 showing that the Veteran's range of motion was limited in his shoulder.  In January 2003, a VA examination found that abduction of the right arm was from zero degrees to 126 degrees and range of motion improved with fatigue.  Flexion of the right arm was from zero degrees to 179 degrees and the Veteran had full range of motion with fatigue.  

Not only did range of motion show full range of motion prior to September 2000, but the even considering painful motion and other symptoms, (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the weight of the evidence does not show that the range of motion of the Veteran's right shoulder was so functionally limited as to meet the criteria for a disability rating in excess of 10 percent.  The Veteran's symptom of pain was considered and assessed by the VA examiners in 1973 and 1974 and the Veteran had normal motion of the right shoulder.  Pain was not shown to functionally limit him.  The VA examination findings did not document any gross deformity, muscular spasms, atrophy, or weakness about the right shoulder girdle muscles.  The VA treatment records dated in 1975 did not document limitation of motion.  The Board notes that the January 2003 VA examination report indicates that the Veteran had painful motion of the right arm, but even then, the range of motion was well beyond 90 degrees.  The examiner indicated that the pain was not severe enough to cause any decreased function and noted that when exercised to fatigue, the Veteran's functioning actually improved, even though he had pain.  The examiner noted that the Veteran had no weakened movement, excess fatigability, or incoordination of the right shoulder.  The examiner indicated that the Veteran had no additional degrees of motion loss due to pain, weakened movement, excess fatigability or incoordination and no additional range of motion loss due to pain on use or during flare-ups. 

The April 2014 VA examination report indicates that the VA physician reviewed all medical evidence specifically for the time period in question and the lay statements and all supporting statements.  The VA physician opined that for all musculoskeletal exams, pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time. 

The Board awarded the 10 percent evaluation effective from February 14, 1973 to September 28, 2000, based on pain in the right shoulder.  The weight of the evidence does not establish limitation of motion of the right arm or shoulder or any other additional  functional loss that more nearly approximated that of functional limitation of the right arm movement at shoulder level.  Overall, the current 10 percent rating for the service-connected right shoulder disability is found to encompass any additional functional impairment due to pain.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.  See DeLuca; supra.

As noted above, the Veteran and his spouse provided lay statements that the Veteran's right arm and shoulder were limited by the pain and during flare-ups of pain.  The Veteran asserted that he was unable to use the right arm and shoulder in strenuous or overhead activities.  As noted previously, the Veteran's spouse, who is also a nurse, indicated that Veteran experienced sharp pain when the right arm was lifted above 50 degrees.  

The Board has carefully considered these lay statements, and they have formed the basis for the 10 percent grant here.  However, while the Veteran's spouse suggested that the Veteran experienced pain when the right arm was lifted above 50 degrees, this statement is not taken to establish a rating in excess of 10 percent prior to September 2000.  

As an initial point, the lay statements were made many years after service and after the time period in question (February 1973 to September 2000) are outweighed by other, more contemporaneous lay and medical evidence, specifically the VA examination reports dated in 1973 and 1974 and the VA treatment records dated in 1974 and 1975.  Thus, the lay evidence has limited credibility and less probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As discussed in detail above, the VA examination reports and treatment records dated from 1973 to 1975 indicate that the Veteran reported having pain in the right shoulder but he did not report having the degree of limitation in the right arm as he did in statements made many years later.  Further, the contemporaneous examination findings showed normal motion of the right arm with no weakness, fatigability, or incoordination.  As discussed above, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holdings in DeLuca and Burton, that the clinical evidence of record does not demonstrate that this symptomatology equates to a limitation of motion of the right arm to 90 degrees or less.  Accordingly, an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5201 with consideration of 38 C.F.R. §§ 4.40 , 4.45, 4.59 and the Court's holdings in DeLuca and Burton.  As such, while the Veteran's spouse suggested increased pain at 50 degrees, the only medical evidence of record from the time period on appeal showed full range of motion based on physical examination.  This contemporaneous evidence is found to be more probative than assertions issued years.

Moreover, even if the Veteran's range of motion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, range of motion testing has not shown that the Veteran's right shoulder is functionally limited to 50 degrees, even if it is painful at that point as his wife suggests.  Therefore, a rating in excess of 10 percent is not warranted based on limitation of flexion. 

The Board considered the Veteran's right shoulder disability under other analogous criteria; however, there is no evidence of ankylosis of the scapulohumeral articulation, recurrent dislocation of or at the scapulohumeral joint with frequent episodes and guarding of all arm movements, impairment of the humerus, malunion of the clavicle, or nonunion of the scapula to warrant a rating in excess of 10 percent prior to September 29, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5200, 5202, 5203 (1973) (2014).  The Board considered the Veteran's disability under Diagnostic Code 5003, however, this is based on limitation of motion, including painful motion, which the Veteran is already rated under and has been discussed above.  38 C.F.R. § 4.71a.  

In summary, the Board finds that the evidence supports an initial 10 percent schedular rating and no higher for the service-connected residuals of a right shoulder injury from February 14, 1973 to September 28, 2000 as the evidence establishes pain in the right shoulder.  The claim for a higher initial rating is granted to that extent.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he was rendered unemployable on account of his right shoulder disability during the period in question.  The medical evidence for the time period in question shows that the Veteran was able to maintain his employment at VA and the right shoulder disability did not cause any significant impact on his employment.  Thus, the Board finds that Rice is inapplicable. 

4.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right shoulder disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's right shoulder disability reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms and functional limitations due to his right shoulder disability are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The record shows that the service-connected right shoulder disability is manifested by pain on use and on flare-ups.  The schedular rating that is assigned here was assigned specifically in recognition of the shoulder pain he has experienced.  As such, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.



ORDER

A 10 percent evaluation for the service-connected residuals of a right shoulder injury from February 14, 1973 to September 28, 2000, is granted, subject to the laws and regulations governing the award of monetary benefits.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


